Citation Nr: 1825563	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  He had service in the Republic of Vietnam as a Light Weapons Infantryman and was awarded, inter alia, the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's claims folder has been rebuilt and it appears that service connection for tinnitus was denied in an unappealed January 2005 rating; evidence received after the file was rebuilt is considered new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

2.  It has been shown by competent and probative evidence that tinnitus was incurred in service.


CONCLUSION OF LAW

1.  The January 2005 rating decision denying the Veteran's claims for service connection of tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received since the January 2005 denial, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Service connection for tinnitus is established.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcomes detailed below as to the issues adjudicated herein by the Board, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Because the rebuilt file contains little of the evidence considered when the claim was last before VA, any doubt about whether the evidence is new and material is resolved in the veteran's favor.  Accordingly, the evidence received since the previous rating is deemed new and is material, and the claim is reopened.  Shade, supra.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, the following must be present: medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for tinnitus.  As noted above, he was awarded the Combat Infantryman Badge (CIB) for his service as a Light Weapons Infantryman in Vietnam.  A review of the record confirms that the Veteran participated in combat and received wounds in battle.  

The Veteran has offered a history of ringing in his ears in and since his combat service.  However, no service record documents any assessment or reports of tinnitus, and the Veteran did not report any ringing in the ears at discharge.  

In furtherance of attempting to substantiate the claim, VA obtained a medical examination and opinion in October 2013.  Examination resulted in assessment of tinnitus, which the Veteran reported had an onset of May 20, 1967, when he was exposed to lengthy amounts of loud noise during combat.  The examiner noted that the Veteran had bilateral hearing loss, and concluded that the tinnitus was not related to that condition.  With respect to direct service connection, the examiner concluded that tinnitus was less likely than not caused by military noise exposure.  The examiner reasoned that had the Veteran experienced tinnitus during service, he would have reported it.  The examiner based their conclusion on an absence of documented complaints in service.  

In June 2014, VA obtained a further medical opinion.  This examiner also found it less likely than not that tinnitus was related to in-service acoustic trauma.  The examiner largely based her conclusion on a lack of documented complaints of tinnitus in the service records, noting that "[i]t stands to reason that if the Veteran was experiencing tinnitus at separation that he would have noted it on his exit physical ... ."  The examiner also noted that the Veteran had normal hearing at discharge, which indicated a lack of acoustic damage.  However, the examiner failed to properly consider the audiogram under ASA and ISO-ANSI standards.

Entitlement to service connection for tinnitus is granted.  Here, two VA examiners have rendered negative opinions based primarily on a lack of clinical evidence of tinnitus in the service records.  However, the combat presumptions apply here, and the Veteran's reports of ringing in the ears in and since his combat service in Vietnam are competent, credible and probative.  The examiners relied upon an absence of clinical evidence of tinnitus in offering their negative opinions.  The Veteran's credible lay reports of ringing in his ears since combat fill this void.  The Board finds that the Veteran's lay statements of tinnitus in service and continuity of symptoms since service is credible.  Thus, the claim is granted.  Gilbert, supra. 


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


